Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 15, 2022  has been entered. 
Claims 1-11, 13-16, 18-20, 22, 24 and 38-41 are currently pending. Claims 1, 2, 3, 8, 13, 15, 16, 18, 19, 20, and 22 have been amended, claims 40 and 41 have been added by Applicants’ amendment filed on 2/28/2022. No claims were canceled. 

Applicant’ election of Group I , claim(s) 1, 2, 3, 6-11, 13-16 and 18-20 drawn to a method of in vitro transfecting myeloid progenitor cells with an exogenous gene, in response to the restriction requirement filed on  April 26, 2021 was previously akwnoleged. 
Additionally, Applicants’ election of the following species was previously akwnoleged:
a) CD34+ CD45+ myeloid lineage progenitor cells (claim 6), 
b) Delta-like-4 as the species of notch ligand (claims 13-14), and 
c) UNC0224 as the species of inhibitor (claim 19). 
 
The examiner has previously rejoined the species of multilineage hematopoietic progenitor cells and  myeloid progenitor cells, as recited in claims 6 and 7.
Claim 4 (Group II) , claim 5 (Group III) and claim 24 (Group IV) have been withdrawn from consideration by Applicants’ amendment filed on May 21, 2021, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.
Therefore, claims 1-3, 6-11, 13-16, 18-20, 22 and 38-41 are currently under examination.

Applicant’s representative was contacted July 17, 2022 to amend claims 1, 2, 10  and to cancel claims 3, 6, 7, 11 and 24 to set forth the claims filed on 2/28/2022 in condition for allowance. 
Authorization for the examiner’s amendment was given by David S. Resnick on July 20, 2022 and Jeanne Jodoin on July 25, 2022. Claim 4 (Group II) and  claim 5 (Group III) have been rejoined and fully examined for patentability under 37 CFR 1.104. Claims 4 and 5 have been examined and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement among Groups I , II and III as set forth in the Office action mailed on April 26, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s amendment

Claims 3, 6, 7, 11 and 24 are canceled. Claims  4 and 5 are rejoined. Claim 1, 2 and 10  are amended

Rewrite claim 1 as follows:

Claim 1. A method of producing T lymphocytes or B lymphocytes from multilineage hematopoietic progenitor cells (MHPC), the method comprising:
a) inhibiting Enhancer of Zeste Homolog 1 (EZHl) expression in the MHPC, wherein MHPC are differentiated from CD34+ hemogenic endothelium cells obtained from induced pluripotent stem (iPS) cells; and 
b) contacting the MHPC with a notch ligand or a stromal cell or both to promote differentiation into the lymphoid lineage and production of T lymphocytes or B lymphocytes.

Amend claim  2 as follows:
Page 2, line 3 of claim 2, the phrase “in vitro transfecting myeloid progenitor cells” is replaced by ---- in vitro transfecting myeloid progenitor cells that are CD34+ CD45+ ----- and line 10 of claim 2, the phrase “inhibiting Enhancer of Zeste Homolog 1 (EZHl)” is replaced by ---- inhibiting Enhancer of Zeste Homolog 1 (EZHl) expression-----

Rewrite claim 1 as follows:
Claim 10. The method of claim 9, wherein the induced pluripotent stem cells are produced by introducing only reprogramming factors OCT4, SOX2, KLF4 and optionally c-MYC or nanog and LIN28 into mature cells, wherein the mature cells are selected from the group consisting of B lymphocytes (B-cells ), T lymphocytes, (T-cells ), fibroblasts, and keratinocytes. 

Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest methods where by EZH1 knockdown (e.g., by using siRNA or a histone methyltransferase inhibitor) in multilineage hematopoietic progenitor cells from myeloid progenitor cells that are CD34+ CD45+, the frequency of T cell potential increased to 25-30%, at least a five-fold increase. See FIGS. 2A and 2B.” (paragraph [0254]). Moreover, the prior art of record does not teach or suggest methods of producing T lymphocytes or B lymphocytes from multilineage hematopoietic progenitor cells (MHPC) by EZH1 knockdown (e.g., by using siRNA or a histone methyltransferase inhibitor), where MHPC are isolated from hemogenic CD34+ endothelium cells obtained from induced pluripotent stem (iPS) cells. 

Note that claim 2 has been amended to recite “wherein the transcription factors are expressed in the transfected cells to produce a population of multilineage hematopoietic progenitor cells that have myeloid and erythroid potential and have no lymphoid potential or lymphoid potential that is less than 5%”, which finds support at least at paragraph [0052] of the published application stating, “In one embodiment of any method, cells or composition described, the resultant MHPCs have myeloid and erythroid but no or very limited lymphoid potential, less than 5% multilineage hematopoietic progenitor cells (MHPCs).
	
As Applicant states: 

“The present method solves this problem by reversing the lineage potentials of previously non-lymphoid lineage committed myeloid progenitor cells back to MHPCs, and then subsequently specifically promoting and directing differentiation of the hematopoietic progenitor cells (HPCs) into the lymphoid lineage. In addition, the MHPCs, having reversed lineage potentials, are modified to have enhanced in vivo engraftment and reconstitution properties.” (paragraph [0009] of the published application)
“The inventors, by introducing at least three exogenous transcription factors, ERG, HOXA9, and RORA, into non-lymphoid lineage committed myeloid progenitor cells, were able to reversed the lineage potential of these cells. The resultant cells were MHPCs. “(paragraph [0015] of the published application) 
“YS and EP were dissociated into single cells and plated into OP9-DL1 stromal co-culture supplemented with 5 ng/ml IL-7 and 5 ng/mL FLT3. After 12 days of stromal co-culture, cells were harvested and analyzed for T cell development by the markers CD4 and CD8. All plots are gated on CD45.” (paragraph [0157] of the published application. 

Also note that Post filing art by inventors WO2021150919A1 demonstrates in Examples 1 and 2 and Figures 16 and 17 that “ inhibiting EZH1 in hematopoietic progenitor cells (HPC) formed from HE derived from iPSC exhibited similar beneficial effects on lymphoid lineage differentiation as inhibiting EZH1 in HPC generated by the method described in the current application” (See Applicants’ remarks Agenda for patent Examiner telephone interview– July 20, 2022 at 1:00 PM, filed on 7/20/2022). Moreover, prior art of Sturgeon et al (Nat Biotechnol. 2014 June ; 32(6): 554–561; of record IDS filed on 5/13/2019) discloses the generation of hematopoietic stem cells (HSCs) from human pluripotent stem cells (hPSCs) cell lines via Wnt-β-catenin manipulation (abstract and page 10). Support for MHPCs are CD34+ CD38 low/negative is found at least in paragraphs [0307] and [0309].

Withdrawn rejections
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment, the rejection of claims 2, 8-11, 13-16, 18-20 and 22  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
***
In view of Applicants’ amendment, the rejection of claims 1-3, 6-11, 13-16, 18-20, 22 and 38-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 

Conclusion

Claims 1, 2, 4, 5, 8-10,13-16, 18-20, 22 and 38-41 are allowable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633